Case 4:19-cr-00024-LGW-CLR Document 93 Filed 09/02/20 Page 1 of 7




                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 4:33 pm, Sep 02, 2020
Case 4:19-cr-00024-LGW-CLR Document 93 Filed 09/02/20 Page 2 of 7
Case 4:19-cr-00024-LGW-CLR Document 93 Filed 09/02/20 Page 3 of 7
Case 4:19-cr-00024-LGW-CLR Document 93 Filed 09/02/20 Page 4 of 7
Case 4:19-cr-00024-LGW-CLR Document 93 Filed 09/02/20 Page 5 of 7
Case 4:19-cr-00024-LGW-CLR Document 93 Filed 09/02/20 Page 6 of 7
Case 4:19-cr-00024-LGW-CLR Document 93 Filed 09/02/20 Page 7 of 7
